PER CURIAM.
Felicia Roberts appeals her judgment and sentence for second-degree murder which *333was imposed upon remand from this court. We affirm the judgment and sentence. However, the trial court erroneously imposed mandatory court costs of $280 without citation to statutory authority supporting the assessment. See Sutton v. State, 635 So.2d 1032 (Fla. 2d DCA 1994). We, therefore, strike the assessment of court costs and remand this case to the trial court. The state may seek to reimpose these costs consistent with the holding in Sutton.
The matter is remanded to the trial court for an opportunity to address these costs if the state seeks to do so.
RYDER, A.C.J., and PARKER and LAZZARA, JJ., concur.